IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                February 13, 2008
                                No. 07-40599
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

BRYAN KEITH BROOKS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 3:06-CR-14-1


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Bryan Keith Brooks appeals his 24-month non-Guidelines sentence,
imposed following his guilty-plea conviction for making a materially false claim,
in violation of 18 U.S.C. § 287. He presents two issues.
      First, Brooks contends the district court improperly denied him a
reduction in his offense level for acceptance of responsibility, pursuant to
Guideline § 3E1.1, because of his criminal history and the court’s desire to
impose a sentence above the applicable advisory guidelines range. Brooks was

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40599

not entitled to a reduction in his offense level for acceptance of responsibility
merely because he entered a guilty plea. See § 3E1.1, cmt. n.3.
      The district court adopted the presentence investigation report and its
addendum, which recommended the adjustment denial on the basis of Brooks’
conduct while under pretrial services supervision. The record reflects the denial
of the adjustment was not without foundation. See United States v. Flucas, 99
F.3d 177, 180 (5th Cir. 1996); see also United States v. Hooten, 942 F.2d 878, 882-
83 (5th Cir. 1991).
      For his other issue, Brooks maintains his non-Guidelines sentence was
unreasonable because: it is not supported by the factors in 18 U.S.C. § 3553(a);
and the district court gave significant weight to improper factors, including his
employment history and alleged insensitivity to others’ needs. He also contends
the district court did not consider the unwarranted disparity in sentencing
between Brooks and similarly situated defendants.
      The district court gave extensive, detailed reasons for its decision to
impose a 24-month non-Guidelines sentence, including such § 3553(a) factors as
Brooks’ personal history and characteristics; his commission of the instant
offense nine days after being released from prison; the likelihood of recidivism;
the need for deterrence; and the need to protect the public. In view of the
totality of the circumstances, Brooks has not shown his sentence is
unreasonable. See Gall v. United States, 128 S. Ct. 586, 597, 602 (2007).
      AFFIRMED.




                                        2